         Case 3:17-cv-03404-VC Document 134 Filed 07/22/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


  NATURAL RESOURCES DEFENSE                         Case No. 17-cv-03404-VC
  COUNCIL, INC., et al.,
                Plaintiffs,                         ORDER DENYING MOTION TO
                                                    STAY BRIEFING AND REFER FEE
          v.                                        PETITION TO ADR
  RICK PERRY, et al.,                               Re: Dkt. No. 127
                Defendants.


       The state plaintiffs’ motion to stay briefing and refer the dispute regarding attorney’s fees

to ADR is denied.



       IT IS SO ORDERED.

Dated: July 22, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
